—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed June 3, 1993.
Ordered that the sentence is affirmed.
We find that the defendant’s purported waiver of his right to appeal his sentence was not valid (see generally, People v DeSimone, 80 NY2d 273, 282-283). However, we have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.